BROWN, J.,
dissenting: I am of opinion that when there is a separation for life between husband and wife, sanctioned by law, as in divorce a mensa, the interest of the wife in property held in entirety should be enjoyed by her free from the control of the husband. There is as much justice and reason in applying this rule to a divorce a mensa as to one a vinculo. If we do not so hold, then the husband, although legally separated from the wife, will have the control of the property held in entirety and will not be accountable to her for the rents and profits. This is manifestly unjust to the wife, for it is as much her property as the husband’s.
The case has never been presented before this Court before. I think it best to settle the matter by holding that when husband and wife are separated by decree a mensa they at once become tenants in common of property held in entirety.
For this reason I am unable to concur in the judgment of the Court.